MEMORANDUM **
Israel Stuart Stringer appeals from the revocation of his supervised release and the 18-month term of imprisonment imposed by the district court following revocation. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Stringer contends that the uncorroborated testimony of an informant was insufficient evidence to support revocation of his supervised release. This contention fails. See United States v. Jeremiah, 493 F.3d 1042, 1045-46 (9th Cir.2007) (affirming revocation where a trier of fact could reasonably conclude that the defendant violated a condition of his supervised release).
Stringer also contends that the 18-month sentence imposed following revocation is unreasonable. We conclude that the district court adequately considered the factors set forth in 18 U.S.C. § 3583(e), and that Stringer’s sentence is substantively reasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007); United States v. Simtob, 485 F.3d 1058, 1062-64 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.